Citation Nr: 1826682	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-16 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral restless leg syndrome.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for sciatica.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to May 1969.

These matters come to the Board of Veterans' Appeals (Board) from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in April 2013, a statement of the case was issued in March 2014, and a substantive appeal was received in May 2014.  

The Veteran testified at a Board hearing in October 2016; the transcript is of record.

The issues of entitlement to service connection for back disability and sciatica are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1968 to May 1969.

2.  On October 6, 2016, at the Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of entitlement to service connection for bilateral restless leg syndrome.



CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for bilateral restless leg syndrome by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal with regard to the issue of service connection for bilateral restless leg syndrome and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for bilateral restless leg syndrome, and it is dismissed.


ORDER

Service connection for bilateral restless leg syndrome is dismissed.


REMAND

In January 2013, the Veteran underwent a VA examination.  With regard to his lumbar spine disability, it was indicated that the condition began in 1995.  The Veteran reported that he fell while going up a flight of stairs due to his leg going numb.  As a result of the fall he fractured his L4-L5.  He reported that the back condition has worsened and was beginning to affect the sciatica.  He reported being diagnosed with fractured L4-L5 and bulged disc in 1995 in Boulder, Colorado.  With regard to sciatica, it was indicated that this began in 1997.  He reported that during boot camp he began to experience numbness down his left leg and he began falling down as a result.  He reported that muscle spasms were diagnosed during boot camp and basic training.  The condition has gotten worse and now affects both legs and he states that he uses a wheelchair and cane to walk.  He has also fallen down stairs as a result of his legs going numb.  The examiner diagnosed lumbar intervertebral disc syndrome associated with sciatica, but did not proffer an opinion as to etiology.  

The Veteran testified that he has had sciatica since boot camp.  10/06/2016 Hearing Transcript at 2-3.  He testified that during service he fell while marching and he had no feeling in his left leg.  He wanted to seek medical treatment but his company chief discouraged him.  Id. at 3-4.  He testified that he has experienced sciatica since that time.  Id. at 4-5.  He testified that post-service he fell down stairs due to his sciatica symptomatology and sustained a compression fracture to the L3-4-5 with a collapsed disc in or about 2001 and he sought treatment at the Denver VA Medical Center (VAMC).  Id. at 5-6.  The Veteran asserts that he sustained the back injury due to his sciatica which began in service.  Id. at 6-7.  The Veteran asserts that the VA examination report may reference the year 1995 and 1997 as he suffered from strokes in or around that time period.  Id. at 10.

In light of the Veteran's lay assertions and diagnoses of record, an opinion should be sought regard the etiology of his claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

VA treatment records are on file for the period from March 6, 1997, to March 1, 2007, and from May 15, 2007, to October 19, 2016.  In light of the Veteran's January 2013 VA examination assertion that he may have sought VA treatment in 1995, the RO should ensure that any outstanding treatment records dated prior to March 6, 1997, are associated with the virtual folder.  Also, associate updated VA treatment records for the period from October 20, 2016.  


Accordingly, the case is REMANDED for the following actions:

1.  Request VA treatment records for the period prior to March 6, 1997, and associate updated VA treatment records for the period from October 20, 2016.

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

2.  Request that a VA physician specializing in orthopedics review the virtual folder and respond to the following:

a)  Is sciatica at least as likely as not (50 percent or greater probability) due to the Veteran's period of active service, to include his boot camp experiences?

b)  Is a back disability at least as likely as not (50 percent or greater probability) due to the Veteran's period of active service, to include his boot camp experiences?

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  A physical examination should be scheduled, if deemed necessary by the VA clinician.

The clinician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  After completion of the above, review the relevant evidence of record and readjudicate the service connection issues.  If either of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


